Citation Nr: 1809547	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an inguinal (groin) hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board also notes that the appeal had originally included the issues of entitlement to service connection for a traumatic brain injury and right shoulder disorder.  However, he did not submit a substantive appeal for those particular issues following the issuance of the May 2014 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for a lumbar spine disorder and a groin hernia.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



The issues of entitlement to service connection for a lumbar spine disorder and an inguinal (groin) hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO considered and denied the Veteran's claim for service connection for a back disorder.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

2.  The evidence received since the March 1988 rating decision, by itself, or in conjunction with previously considered evidence, is neither cumulative nor redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, which denied service connection for a back disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § § 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 1988 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied a claim for service connection for a back disorder in a March 1988 rating decision.  The Veteran was notified of the March 1988 rating decision; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the March 1988 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

At the time of the March 1988 rating decision, the evidence of record included the Veteran's service treatment records documenting his complaints of back pain from heavy lifting.  The assessment at that time was a muscle strain.  The Veteran was scheduled for a VA examination, but he failed to report.  Therefore, the RO found that there was no objective evidence showing a chronic back disorder attributable to service.  

The evidence received since the March 1988 rating decision includes VA treatment records, private medical records, VA examination reports, and hearing testimony.  Notably, this evidence indicates that the Veteran has a diagnosis of a current back disorder, which was not established at the time of the prior rating decision. See e.g. March 2011 and August 2012 VA examinations.  As such, the evidence relates to and unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a back disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim for service connection for a lumbar spine disorder is reopened.




REMAND

The Veteran was afforded a VA examination in August 2012 in connection with his claim for service connection for a left inguinal hernia.  The examiner opined that it was less likely than not the Veteran's current hernia is the same as identified during his military service.  The examiner reasoned that, when the Veteran was evaluated by a surgeon in 9174, the left inguinal hernia was not found.  Additionally, the examiner indicated the hernia was not noted in the separation examination report.  However, in November 1999, following service during an evaluation in connection with a motor vehicle accident, the treating physician noted that the Veteran had a left inguinal hernia that unlikely related to the accident.  Therefore, the Board finds that an additional medical opinion is needed.

Additionally, during the January 2017 hearing, the Veteran stated that he was treated by Dr. P. (initials used to protect privacy), who performed his back surgery in 1988.  However, it does not appear that those records have obtained and associated with the claims file.  Therefore, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the
names and addresses of any and all healthcare providers
who have provided treatment for his lumbar spine disorder and left inguinal (groin) hernia, including records from his back surgeon, Dr. P., referenced during the Veteran's January 2017 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left inguinal hernia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a left inguinal (groin) hernia that manifested in service or is otherwise causally or etiologically related to it, including any symptomatology therein.  In so doing, he or she should consider the November 1999 report indicating the presence of a left inguinal (groin) hernia.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


